DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            Claim 11 recites of “…the respective first subsets selected from a larger set of bit loading profiles…” in lines 4 – 5. It is not clear whether the larger set is referred to a larger set of bit loading profiles compared to a plurality of set or that the set of bit loading profiles is larger than a subset.


Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1 – 6, 8 – 9, 11 – 16 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (“DOCSIS 3.1 Profile Management Application and Algorithms, Cable Television Laboratories, Inc. (CableLabs), 2016 Spring Technical Forum Proceedings).

           Re claim 1, White teaches of a system comprising a head end (CMTS, Page 1) in operable communication with a population of cable modems (CMs, Page 1), each of said cable modems using a respective initial subset of bit loading profiles assigned by the head end (the most efficient profile, Page 5, Col 2), each respective initial subset selected from among a set of initial bit loading profiles (candidate profiles P, Page 5) used by the head end to communicate to the population of cable modems (population of N CMs, Page 5, Col 1), the head end dynamically updating at least one respective initial subset to an updated subset (update the set of profiles P, Page 6) based on information determined through the use of the set of initial bit loading profiles in the system (measurement of M, Page 6, Col 1).

           Re claim 11, White teaches of a method for updating bit loading profiles among a plurality of cable modems (CMs, Page 1) each communicating with a head end (CMTS, Page 1), the method comprising: assigning respective first subsets of bit loading profiles to each of the plurality of cable modems (the most efficient profile, Page 5, Col 2), each of the respective first subsets selected from a larger set of bit loading profiles (candidate profiles P, Page 5) used by the head end; and using information from the larger set of bit loading profiles(measurement of M, Page 6, Col 1) to update at least one respective first subset of bit loading profiles (update the set of profiles P, Page 6).

           Re claims 2 and 12, White teaches of where the initial subset of bit loading profiles and the updated subset are each determined by the head end based on organizing the population of cable modems into a plurality of groups (clustering and K-means, Pages 7 – 9).

           Re claims 3 and 13, White teaches of where the head end organizes the population of cable modems into a plurality of groups using a K-means clustering technique (clustering and K-means, Pages 7 – 9).

           Re claims 4 and 14, White teaches of where information from the initial set of bit loading profiles is used to select seed vectors (selecting K random points from the set, Page 8 and Fig.1).



           Re claims 6 and 16, White teaches of where seed vectors of the K-means clustering technique (K-Means, Page 8) are selected based on the initial bit loading profiles (selecting K random points from the set, Page 8, Col 1) used by cable modems chosen by the head end (CMTS, Page 117) from among the population of cable modems (find groups of CMs, Page 8, Col 2).

           Re claims 8 and 18, White teaches of where the seed vectors are chosen using a minimum vector distance between the seed vectors (average distance….minimized, Page 8, Col 2).

           Re claims 9 and 19, White teaches of where using information from the initial set of bit loading profiles to determine the seed vectors reduces perturbation of the system relative to randomly selecting seed vectors (…to reduce the number of starting profiles which significantly reduces the computational complexity, Page 8, Col 2).

           Re claim 20, White teaches of including dynamically updating the set of initial bit loading profiles to an updated set of bit loading profiles using information from the set of initial bit loading profiles (Page 6, Col 1, channel conditions).


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

             Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Mehmood et al (“Bit loading profiles for high-speed data in DOCSIS 3.1”, IEEE Communications Magazine, March 2015).

              Re claim 7, White teaches of where the chosen cable modems are selected based on the amount of activity in the cable modems in the system.
              Mehmood teaches of where the chosen cable modems are selected based on the amount of activity in the cable modems in the system (Page 116, Col 2 and Page 117, Col 1).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the chosen cable modems selected based on the amount of activity in the cable modems in the system to enable the clustering of CMs to maximize the sum rate of the system. 

Allowable Subject Matter

             Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633